                   Case 19-11047-KG            Doc 858         Filed 12/03/19     Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                           )
    In re                                                  )         Chapter 11
                                                           )
    CLOUD PEAK ENERGY INC., et al.,                        )         Case No. 19 – 11047 (KG)
                                                           )
                   Debtors.1                               )         (Jointly Administered)
                                                           )

             NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                  HEARING ON DECEMBER 5, 2019 AT 9:30 A.M. (ET)3

I.          ADJOURNED MATTER:

1.          Supplemental Notice of (I) Potential Assumption and Assignment of Contracts and
            Unexpired Leases and (II) Cure Amounts in Connection Therewith [Docket No. 733
            – filed October 18, 2019]

            Objection/Response Deadline:             October 25, 2019 at 4:00 p.m. (ET)

            Objections/Responses Received:

            A.     Wyoming Machinery Company’s Limited Objection and Reservation of
                   Rights to the Supplemental Notice of (I) Potential Assumption and
                   Assignment of Contracts and Unexpired Leases and (II) Cure Amounts in
                   Connection Therewith [Docket No. 762 – filed October 25, 2019]

1
      The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification
      numbers are: Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098); Arrowhead III
      LLC (9696); Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo Holdings LLC (4824);
      Cloud Peak Energy Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud Peak Energy Logistics LLC
      (7973); Cloud Peak Energy Logistics I LLC (3370); Cloud Peak Energy Resources LLC (3917); Cloud Peak
      Energy Services Company (9797); Cordero Mining LLC (6991); Cordero Mining Holdings LLC (4837);
      Cordero Oil and Gas LLC (5726); Kennecott Coal Sales LLC (0466); NERCO LLC (3907); NERCO Coal LLC
      (7859); NERCO Coal Sales LLC (7134); Prospect Land and Development LLC (6404); Resource Development
      LLC (7027); Sequatchie Valley Coal Corporation (9113); Spring Creek Coal LLC (8948); Western Minerals
      LLC (3201); Youngs Creek Holdings I LLC (3481); Youngs Creek Holdings II LLC (9722); Youngs Creek
      Mining Company, LLC (5734). The location of the Debtors’ service address is: 385 Interlocken Crescent,
      Suite 400, Broomfield, Colorado 80021.
2
      Amended items appear in bold.
3
      The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the
      District of Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any
      person who wishes to appear at the December 5, 2019 hearing must contact COURTCALL, LLC at 866-582-
      6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances
      Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings referenced herein are
      available online at the following address: http://cases.primeclerk.com/cloudpeakenergy.




RLF1 22534805v.1
                   Case 19-11047-KG      Doc 858      Filed 12/03/19   Page 2 of 6



         B.        Wyoming Machinery Company’s Amended Limited Objection and
                   Reservation of Rights to the Supplemental Notice of (I) Potential Assumption
                   and Assignment of Contracts and Unexpired Leases and (II) Cure Amounts in
                   Connection Therewith [Docket No. 812 – filed November 20, 2019]

         Related Documents:

         i.        Notice of Hearing [Docket No. 798 – filed November 14, 2019]
         Status: The Debtors and Wyoming Machinery Company (“WMC”) are in discussions
                 regarding a consensual resolution of this matter. To the extent that a hearing
                 regarding this matter is required, such hearing has been adjourned to a date
                 to be determined by the Debtors and WMC.

II.      RESOLVED MATTER:
2.       Nelson Brothers Mining Services, LLC’s Motion for Allowance and Payment of
         Administrative Expense Claim Pursuant to 11 U.S.C. Section 503(b)(1) [Docket No.
         795 – filed November 13, 2019]

         Objection/Response Deadline:          November 27, 2019 at 4:00 p.m. (ET)

         Objections/Responses Received:        None

         Status: The Movant and the Debtors have resolved this matter.            Accordingly, a
                hearing regarding this matter is not required.

III.     CONFIRMATION:

3.       Revised First Amended Joint Chapter 11 Plan of Cloud Peak Energy Inc. and Certain
         of its Debtor Affiliates [Docket No. 744 – filed October 22, 2019]

         Objection/Response Deadline:          November 27, 2019 at 5:00 p.m. (ET)

         Objections/Responses Received:

         A.        Informal response from Comerica Leasing Corporation

         B.        Informal response from the Internal Revenue Service

         C.        Informal response from the United States Department of Justice

         D.        Informal response from BNSF Railway Company

         E.        Informal response from Montana Department of Natural Resources and
                   Conservation and Montana Department of Environmental Quality




                                                  2
RLF1 22534805v.1
                   Case 19-11047-KG      Doc 858      Filed 12/03/19   Page 3 of 6



         F.        Objection to Revised First Amended Joint Chapter 11 Plan of Cloud Peak
                   Energy, Inc. and Certain of Its Debtor Affiliates [Docket No. 776 – filed
                   November 1, 2019]

         G.        Objection of the Securities and Exchange Commission to Confirmation of the
                   First Amended Joint Chapter 11 Plan of Cloud Peak Energy Inc. and Certain
                   of Its Debtor Affiliates [Docket No. 825 – filed November 26, 2019] (the
                   “SEC Objection”)

         H.        Objection of the Zurich Companies to the Revised First Amended Joint
                   Chapter 11 Plan of Cloud Peak Energy Inc. and Certain of Its Debtor
                   Affiliates [Docket No. 826 – filed November 26, 2019] (the “Zurich
                   Objection”)

         I.        Limited Objection to Revised First Amended Joint Chapter 11 Plan of Cloud
                   Peak Energy, Inc. and Certain of Its Debtor Affiliates [Docket No. 827 – filed
                   November 26, 2019] (the “Finnigan Objection”)

         J.        Objection of Arch Insurance Company, Argonaut Insurance Company, Aspen
                   American Insurance Company, Aspen Specialty Insurance Company, Fidelity
                   and Deposit Company of Maryland, Colonial American Casualty and Surety
                   Company, American Guarantee and Liability Insurance Company, and North
                   American Specialty Insurance Company to the Revised First Amended Joint
                   Chapter 11 Plan of Cloud Peak Energy Inc. and Certain of Its Debtor
                   Affiliates [Docket No. 828 – filed November 26, 2019] (the “Sureties
                   Objection”)

         K.        Western Organization of Resource Councils’ Reservation of Rights Regarding
                   (Docket No. 744) [Docket No. 834 – filed November 27, 2019]

         L.        Reservation of Rights of the Montana Department of Environmental Quality
                   and the Montana Department of Natural Resources and Conservation
                   Regarding the Revised First Amended Joint Chapter 11 Plan of Cloud Peak
                   Energy Inc. and Certain of Its Debtor Affiliates [Docket No. 835 – filed
                   November 27, 2019]

         M.        Limited Objection and Reservation of Rights of Wyoming Machinery
                   Company to the Revised First Amended Joint Chapter 11 Plan of Cloud Peak
                   Energy Inc. and Certain of Its Affiliated Debtors [Docket No. 837 – filed
                   November 27, 2019]

         N.        United States Trustee’s Objection to Confirmation of the Revised First
                   Amended Joint Chapter 11 Plan of Cloud Peak Energy Inc. and Certain of Its
                   Debtor Affiliates [Docket No. 840 – filed November 28, 2019] (the “U.S.
                   Trustee Objection” and, together with the SEC Objection, Zurich Objection,
                   Finnigan Objection, and Sureties Objection, the “Outstanding Objections”)



                                                  3
RLF1 22534805v.1
                   Case 19-11047-KG      Doc 858     Filed 12/03/19   Page 4 of 6



         Related Documents:

         i.        Order (I) Conditionally Approving the Disclosure Statement; (II) Scheduling
                   a Combined Plan and Disclosure Statement Hearing; (III) Approving
                   Solicitation Packages and Procedures; (IV) Approving the Form of Ballots;
                   and (V) Granting Related Relief [Docket No. 721 – filed October 15, 2019]

         ii.       Revised First Amended Disclosure Statement for the Joint Chapter 11 Plan of
                   Cloud Peak Energy Inc. and Certain of Its Debtor Affiliates [Docket No. 745
                   – filed October 22, 2019]

         iii.      Notice of Filing of Revised First Amended Plan and Disclosure Statement and
                   Blacklines [Docket No. 746 – filed October 22, 2019]

         iv.       Notice of Correction to Revised First Amended Disclosure Statement and
                   Blackline [Docket No. 764 – filed October 25, 2019]

         v.        Notice of (I) Conditional Approval of Disclosure Statement; (II) Hearing to
                   Consider Final Approval of Disclosure Statement and Confirmation of Plan;
                   (III) Deadline for Filing Objections to Final Approval of Disclosure
                   Statement and Confirmation of Plan; and (IV) Other Relevant Information
                   [Docket No. 765 – filed October 25, 2019]

         vi.       Notice of Non-Voting Status and (I) Conditional Approval of Disclosure
                   Statement, (II) Hearing to Consider Confirmation of the Plan, and (III)
                   Deadline for Filing Objections to Confirmation of the Plan [Docket No. 766 –
                   filed October 25, 2019]

         vii.      Affidavit of Publication [Docket No. 782 – filed November 5, 2019]

         viii.     Notice of Filing Supplement to the Revised First Amended Joint Chapter 11
                   Plan of Cloud Peak Energy Inc. and Certain of Its Debtor Affiliates [Docket
                   No. 810 – filed November 20, 2019]

         ix.       Statement of the Official Committee of Unsecured Creditors in Support
                   of Confirmation of the Debtors’ Plan [Docket No. 848 – filed December 3,
                   2019]

         x.        Declaration of James Daloia of Prime Clerk LLC Regarding the
                   Solicitation of Votes and Tabulation of Ballots Cast on the Revised First
                   Amended Joint Chapter 11 Plan of Cloud Peak Energy Inc. and Certain
                   of Its Debtor Affiliates [Docket No. 849 – filed December 3, 2019]

         xi.       Declaration of Heath Hill in Support of Confirmation of the Revised First
                   Amended Joint Chapter 11 Plan of Cloud Peak Energy Inc. and Certain
                   of Its Debtor Affiliates [Docket No. 850 – filed December 3, 2019]



                                                 4
RLF1 22534805v.1
                   Case 19-11047-KG     Doc 858     Filed 12/03/19   Page 5 of 6



         xii.      Declaration of Alan Boyko of FTI Consulting, Inc. in Support of
                   Confirmation of the Revised First Amended Joint Chapter 11 Plan of
                   Cloud Peak Energy Inc. and Certain of Its Debtor Affiliates [Docket No.
                   851 – filed December 3, 2019]

         xiii.     Debtors’ Memorandum of Law in Support of (I) Final Approval of the
                   Disclosure Statement, and (II) Confirmation of the Revised First
                   Amended Joint Chapter 11 Plan of Cloud Peak Energy Inc. and Certain
                   of Its Debtor Affiliates [Docket No. 852 – filed December 3, 2019]

         xiv.      Motion of Debtors for Entry of an Order Authorizing the Debtors to
                   Exceed the Page Limit with Respect to the Debtors’ Confirmation Brief
                   [Docket No. 853 – filed December 3, 2019]

         xv.       Second Amended Joint Chapter 11 Plan of Cloud Peak Energy Inc. and
                   Certain of Its Debtor Affiliates [Docket No. 854 – filed December 3, 2019]

         xvi.      Notice of Filing of Second Amended Plan and Blackline [Docket No. 855 –
                   filed December 3, 2019]

         xvii.     Notice of Filing of Proposed Confirmation Order [Docket No. 856 – filed
                   December 3, 2019]

         xviii. Notice of Filing of Amended Plan Supplement [Docket No. 857 – filed
                December 3, 2019]

         Status: The Debtors are continuing to engage in discussions with parties to
                 Outstanding Objections. At this time, the hearing on this matter will go
                 forward with respect to the SEC Objection, U.S. Trustee Objection, and
                 Finnigan Objection. As of now, the Debtors anticipate that the Zurich
                 Objection and Sureties Objection will be consensually resolved in advance of
                 the hearing. To the extent that any such matters are not consensually
                 resolved in advance of the hearing, such matter(s) will go forward at the
                 hearing. All other objections have been resolved and a hearing on such
                 resolved objections is only required to the extent that the Court has any
                 questions.




                                                5
RLF1 22534805v.1
                   Case 19-11047-KG   Doc 858    Filed 12/03/19   Page 6 of 6



Dated: December 3, 2019
       Wilmington, Delaware               /s/ David T. Queroli
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          Daniel J. DeFranceschi (No. 2732)
                                          John H. Knight (No. 3848)
                                          David T. Queroli (No. 6318)
                                          One Rodney Square
                                          920 North King Street
                                          Wilmington, DE 19801
                                          Tel: 302.651.7700
                                          Fax: 302.651.7701
                                          defranceschi@rlf.com; knight@rlf.com;
                                          queroli@rlf.com

                                          - and -

                                          VINSON & ELKINS LLP
                                          David S. Meyer (admitted pro hac vice)
                                          Jessica C. Peet (admitted pro hac vice)
                                          Lauren R. Kanzer (admitted pro hac vice)
                                          666 Fifth Avenue, 26th Floor
                                          New York, NY 10103-0040
                                          Tel: 212.237.0000
                                          Fax: 212.237.0100
                                          dmeyer@velaw.com; jpeet@velaw.com;
                                          lkanzer@velaw.com

                                          - and -

                                          Paul E. Heath (admitted pro hac vice)
                                          2001 Ross Avenue, Suite 3900
                                          Dallas, TX 75201
                                          Tel: 214.220.7700
                                          Fax: 214.220.7716
                                          pheath@velaw.com

                                          Attorneys for the Debtors and Debtors in
                                          Possession




                                             6
RLF1 22534805v.1
